Citation Nr: 1015716	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a bladder disability.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a kidney disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which in pertinent part, declined to reopen service 
connection claims for bladder and kidney disabilities.  

According to a VA Form-9, received in March 2009, the Veteran 
checked the box indicating he wanted a BVA hearing at a local 
VA office before a Member (now referred to as Veterans Law 
Judge) of the BVA.  However, in April 2009, the Veteran 
indicated that he no longer wanted a hearing.  Nevertheless, 
according to an October 2009 statement, the Veteran's 
representative stated that any and all additional evidence 
will be presented at the time of the BVA hearing.  To clarify 
whether the Veteran wanted a hearing, the Board sent a March 
2010 letter to the Veteran, and in the following month, he 
indicated that he did not wish to appear at a hearing and 
asked that his case be considered on the evidence of record.

The increased rating claim for post-operative residuals of 
osteomyelitis, left mandible was withdrawn by the Veteran 
prior to the certification to the Board.  Accordingly, that 
issue is no longer in appellate status and will be discussed 
no further.  See 38 C.F.R. § 20.204.

Herein, the Board reopens the service connection claims for 
bladder and kidney disabilities.  The reopened claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  In October 1997, the RO again denied the Veteran's 
service connection claims for bladder and kidney 
disabilities, in pertinent part; the Veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Evidence received since the October 1997 rating decision 
raises a reasonable possibility of substantiating the service 
connection claims for bladder and kidney disabilities.  


CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied service 
connection for a bladder disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  The October 1997 rating decision that denied service 
connection for a kidney disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

3.  Evidence received since the October 1997 rating decision 
is new and material, and the Veteran's service connection 
claim for a bladder disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  Evidence received since the October 1997 rating decision 
is new and material, and the Veteran's service connection 
claim for a kidney disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claims.  This is 
so because the Board is taking action favorable to the 
Veteran by reopening his service connection claims for 
bladder and kidney disabilities.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously- 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Here, by way of history, in an April 1990 rating decision, 
the RO denied service connection for bladder and kidney 
disabilities, noting that there was no evidence of kidney or 
bladder disability in service or within one year of 
discharge.  The Veteran did not appeal such decision, 
therefore it became final.

Thereafter, in April 1997, the Veteran sought to reopen his 
service connection claims for bladder and kidney 
disabilities.  In an October 1997 rating decision, the RO 
again denied the Veteran's service connection claims for 
bladder and kidney disabilities.  The Veteran was notified of 
that decision in November 1997.  He did not appeal that 
decision, and it became final.

In October 2006, the Veteran again sought to reopen his 
service connection claims for bladder and kidney 
disabilities.  In a July 2007 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the service connection claims for bladder 
and kidney disabilities.  The Veteran perfected a timely 
appeal of the July 2007 rating decision.  

Based on the procedural history as outlined above, the last 
final decision for the service connection claims for bladder 
and kidney disabilities was adjudicated in October 1997.  

Evidence of record at the time the October 1997 rating 
decision was adjudicated included service treatment records, 
VA medical evidence, and private medical evidence.  The RO 
indicated that there were no complaints of, or treatment for, 
symptoms consistent with a diagnosis of urinary tract 
infection or other renal problem during service.  VA 
treatment notes dated in December 1989 show that the Veteran 
was seen due to complaints of recurrent urinary infections, 
and it was noted that the Veteran had an atonic bladder that 
required self-catheterization.  Assessment shown in January 
1990 was a neurogenic bladder.  In February 1990, the Veteran 
underwent cystoscopy; pre-operative diagnosis was neurogenic 
bladder with recurrent urinary tract infections, and post-
operative diagnosis was normal cystoscopy.  A renal sonogram 
conducted in March 1990 showed findings consistent with 
chronic left kidney disease and Grade I pyelocalectrasis of 
the right kidney.  A renal ultrasound report dated in October 
1990 showed an impression of bilateral hydronephrosis.  A 
private urology progress sheet dated in December 1990 showed 
that the Veteran has a neurogenic bladder secondary to sacral 
agenesis.  The RO ultimately denied the service connection 
claims for bladder and kidney disabilities because the 
evidence did not show that pertinent disabilities were 
incurred in service, or within the first post-service year.

Evidence received after the adjudication of the October 1997 
rating decision includes additional VA medical evidence and 
the Veteran's contentions.  Significantly, the Veteran 
asserted that his bladder and kidney disabilities are related 
to Agent Orange exposure while serving in Vietnam (see July 
2008 VA Form-9 accepted as a notice of disagreement), and his 
DD-214 shows that he had Vietnam service from August 1969 to 
August 1970.  Presuming the Veteran's assertions credible for 
purposes of reopening the claims, the Board finds this newly 
received evidence material to the claims and raises a 
reasonable possibility of substantiating the claims.  

Because the above-noted evidence received since the last 
final denial is both new and material, the previously denied 
service connection claims for bladder and kidney disabilities 
are reopened and consideration may be given to the entire 
evidence of record without regard to any prior denial.  
However, as will be discussed in greater detail below, 
further evidentiary development is necessary in connection 
with the now reopened claims.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bladder disability is 
reopened; to that extent, the appeal is granted.
New and material evidence having been received, the claim of 
entitlement to service connection for a kidney disability is 
reopened; to that extent, the appeal is granted.


REMAND

As indicated, the Veteran is seeking service connection for 
disabilities of the bladder and kidneys.  He currently has 
been diagnosed with a neurogenic bladder, recurrent urinary 
tract infections, chronic left kidney disease, and Grade I 
pyelocalectrasis of the right kidney.  When he filed service 
connection claims for bladder and kidney disabilities in 
December 1989, he indicated that he has kidney disease due to 
nerve damage to the bladder.  Thereafter, in October 2006, 
the Veteran indicated that he wished to open new service 
connection claims for bladder and kidney disabilities, noting 
that his "service medical records should show this because 
of an accident in Viet Nam."  The Board notes that review of 
the service treatment records does not show bladder or kidney 
treatment or diagnoses.  Nonetheless, service treatment 
record dated in October 1974 shows urinary complaints.  As 
such, the Board finds that a VA examination is necessary to 
determine whether the current bladder and/or kidney 
disabilities are related to the in-service urinary 
complaints.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed bladder and 
kidney disabilities.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should provide a comprehensive 
report, and provide a complete rationale 
for any conclusions reached.

The examiner should note all bladder and 
kidney disabilities currently shown, and 
then provide an opinion as to whether 
there is a 50 percent probability or 
greater that pertinent disabilities are 
related to the Veteran's active service.  
Any opinion should be reconciled with the 
service treatment records, to include 
October 1974 notes showing urinary 
complaints, the separation examination 
report, and the post-service medical 
evidence.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the service connection 
claims for a bladder disability, and a 
kidney disability.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


